                         UNITED STATES DISTRICT COURT
                     W�:STERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION


SENSORRX, INC.,

                               Plaintiff and
                               Counter­
                               Defendant,

V,                                                  Civil Action No. 3:19-cv-00643-RJC-DCK
ELILILLY AND COMPANY,
                               Defendant and
                               Counter­
                               Claimant.



                              AGREED ORDER
               GOVERNING THE TAKING OF REMOTE DEPOSITIONS
        WHEREAS, because of the ongoing pandemic, good cause exists for Remote Depositions

to occur in this Litigatio11 pursuant to the Federal Rules of Civil Procedure, including Rule 1

("These rules . , . should be eonstrned, administered, and employed by the court and the parties

to secure the just, speedy, and inexpensive determination of every action and proceeding,"),

Rule 29 (patties may stipulate to discovery procedures), and Rule 30(b)(4) ("The pa1ties may

stipulate---0r the comt may on motion orde1�that a deposition be taken by telephone or other

remote means."),

        WHEREAS, this Litigation implicates significant amounts of competitively sensitive

information, Confidential Health Information, and Protected Health Information, as those terms

are defined the parties' Stipulated Protective Order (Dkt. 41 ),

        WHEREAS, this Agreed Order Governing the Taking of Remote Depositions (the

"Order") will govern the taking of Remote Depositions in the above-captioned case and shall




     Case 3:19-cv-00643-RJC-DCK Document 80 Filed 04/07/21 Page 1 of 12
Case 3:19-cv-00643-RJC-DCK Document 80 Filed 04/07/21 Page 2 of 12
Case 3:19-cv-00643-RJC-DCK Document 80 Filed 04/07/21 Page 3 of 12
Case 3:19-cv-00643-RJC-DCK Document 80 Filed 04/07/21 Page 4 of 12
Case 3:19-cv-00643-RJC-DCK Document 80 Filed 04/07/21 Page 5 of 12
Case 3:19-cv-00643-RJC-DCK Document 80 Filed 04/07/21 Page 6 of 12
Case 3:19-cv-00643-RJC-DCK Document 80 Filed 04/07/21 Page 7 of 12
Case 3:19-cv-00643-RJC-DCK Document 80 Filed 04/07/21 Page 8 of 12
Case 3:19-cv-00643-RJC-DCK Document 80 Filed 04/07/21 Page 9 of 12
Case 3:19-cv-00643-RJC-DCK Document 80 Filed 04/07/21 Page 10 of 12
Case 3:19-cv-00643-RJC-DCK Document 80 Filed 04/07/21 Page 11 of 12
Case 3:19-cv-00643-RJC-DCK Document 80 Filed 04/07/21 Page 12 of 12
